JOHN RAY & ASSOCIATES
New York Attorneys

 

MANHATTAN SUFFOLK COUNTY

5 E. 22° Street, 17™ Floor Killer Bees 122 North Country Road

At Broadway Miller Place, New York 11764-1430
New York, New York 10010 631-473-1000

1-866-88NYLAW

SEND ALL MAIL TO:
P.O. BOX 5440
MILLER PLACE, NEW YORK 11764-1117

September 21, 2020

VIA ECF

Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: Herdocia, Tatiana v. Southern Glazer’s Wine & Spirits, et al.
Civ. Dkt. No. 18-cv-5284 (IMA) (ARL)
Our File No. 1663011N2418

Dear Judge Azrack,

Tam Plaintiffs’ attorney. I write to seek a thirty-day extension of time to October 31, 2020
to respond to Defendants’ papers as to dismissal of the Motion to Dismiss Amended Complaint
from August 31, 2020. I have received consent from Mr. Thorell and Mr. Mangan as to the
submission of the enclosed letter to the court, but have not received consent for thirty-day
extension.

I am requesting this extension due to law office failure. This is the second extension
request. The first request was due to heavy motion calendar on May 29, 2020.

JR:cs

ce: Keith Thorell, Esq. (via ECF)
J. Warren Mangan, Esq. (via ECF)
clients (via email)

 
pe JOHN RAY & ASSOCIATES
NEW YORK ATTORNEYS

SUFFOLK COUNTY:

MANHATTAN:
5 E. 22N° STREET, 17™ FLOOR 122 NORTH COUNTRY ROAD
AT BROADWAY KILLER BEES MILLER PLACE, NEW YORK 11764-1430

NEW YORK, NEW YORK 10010 631-473-1000

1-866-88NYLAW
P.O. BOX 5440

MILLER PLACE, NEW YORK 11764-1117

September 18, 2019

VIA ECF

The Honorable Judge Joan M. Azrack
United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

Re: Tatiana Herdocia, et al. v. Southern Glazer’s Wine & Spirits of NY, LLC, et al.
Case No.: 18-CV-5284 JMA-ARL
Plaintiffs’ Response to Pre-Motion Conference Letters

Dear Judge Azrack,

Please accept my abject apologies for missing a deadline for me to file opposition to the
pending motions due to law office failure. I humbly ask for an adjournment so I can put in
opposition papers. Here is what occurred since July: After I recovered from the coronavirus, my
firm’s office manager/bookkeeper abruptly left the firm, never to return. Shortly thereafter, my
Junior partner, who had been dating the manager, also left abruptly, no notice. Along with him at
nearly the same time, four out of six staffers also left, no notice. They all took with them over 100
of my firm’s files which went to the former junior partner for his theretofore unrevealed law firm,
and erased all of their emails belonging to my firm. Only two staff remained. We were in chaos.
Then one of the two staff remaining was stealing files and documents, surreptitiously giving them
to my ex-partner without my knowledge. Then he abruptly left. Key documents went missing.
Several ex-employees went to work for the ex-partner. In some cases, the ex-partner filed “Consent
To Change Attorney” Stipulations, signing himself for the partnership as outgoing counsel without
my knowledge, and signing himself as well for the incoming firm. I was able to timely catch two
instances of this, but not other ones. I also discovered that, with the office manager’s cooperation,
the junior partner surreptitiously for at least two years’ prior to his leaving, had been advertising
for clients for himself, with a separate address and phone number, while my firm was paying for
this advertising unbeknownst to me, amongst other financial and ethical abuses. To cover their
tracks, they have launched a series of attacks upon me and my new employees, with threats to me
and my new employees of lawsuits, legal reprisals, etc.

This appalling, unprecedented attack has paralyzed my practice and me for three months.
I still need take on new cases to survive (I am a sole practitioner with a small practice and several
large cases), answer motions, appear in court, pursue appeals, try cases, hearings, and so forth. I

info@johnraylaw.com
Case 2:18-cv-05284-JMA-ARL Document 36 Filed 09/21/20 Page 3 of 3 PagelD #: 225

have only two new, untested former students and one untested former client as employees and
none have any experience in the legal field. I am soon to be the age of 72 in a month, of course
you can imagine that there are even more awful circumstances engendered by these persons.

My firm and I simply did not schedule the deadline, and overlooked it, under the
circumstances.

I shall put in proper papers anyway, if the court will indulge me with, say, thirty days on
the motion, as I am standing back up against all of this.

Respectfully,

JRics

 

cc: Keith R. Thorell, Esq. (via ECF)
J. Warren Mangan, Esq. (via ECF)
Clients (via email)
